Citation Nr: 0409536	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  02-20 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for diabetes mellitus, with 
associated claimed conditions including cardiac/heart attack, 
kidney condition and eye/vision condition, claimed as a result to 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from October 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Board notes that there are two issues within the veteran's 
claim for service connection for diabetes mellitus Type II, with 
associated claimed conditions including cardiac/heart attack, 
kidney condition and eye/vision condition, as a result to exposure 
to herbicides.  As an initial matter, there is a disagreement 
between the medical evidence of record and the veteran's 
contentions regarding what kind of diabetes the veteran currently 
has.  However, the Board may continue with the adjudication of the 
matter because despite whether the veteran has Type I or Type II 
diabetes, the issue before the Board is whether the veteran's 
current diabetes is due to herbicide exposure while in service.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of the 
veteran's appeal.

2.  The veteran did not serve in the Republic of Vietnam (Vietnam) 
in any capacity during his military service.

3.  The competent credible evidence of record does not show that 
the veteran was ever exposed to the herbicide Agent Orange.

4.  There are no complaints, findings, treatment, or diagnosis of 
diabetes mellitus type II in the veteran's service medical records 
(SMRs).

5.  It has not been shown by credible competent evidence that the 
veteran's diabetes was present in service or within the first year 
following separation from service, or is otherwise related to the 
veteran's service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred or aggravated as a result of 
exposure to herbicides during service and was not manifested to 
the requisite degree within one year following separation from 
service; nor may it be presumed that this claimed disability was 
incurred or aggravated as a result of exposure to herbicides 
during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 2000 
(VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced the VA's duty to 
assist a claimant in developing facts pertinent to his claim, and 
expanded the VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development. VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of an August 2002 rating decision and an October 
2002 statement of the case and a January 2004 supplemental 
statement of the case the RO provided the veteran and his 
representative with the applicable laws and regulations and gave 
notice as to the evidence needed to substantiate his claims.  
Additionally, in April 2002, the RO sent the veteran a letter, 
explaining the notice and duty to assist provisions of the VCAA, 
including the respective responsibilities of VA and the veteran to 
identify and/or secure evidence, listed the evidence and asked the 
veteran to submit and authorize the release of additional 
evidence.  Furthermore, the October 2002 statement of the case 
includes the text of the relevant VCAA regulations implementing 
the statute.  Accordingly, the Board finds that the veteran has 
been afforded all notice required by statute.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
available service medical records, personnel records and VA 
treatment records.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  As there is no indication that relevant evidence remains 
outstanding, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.

Finally, as the veteran and his representative have been fully 
apprised of the rights and obligations under the VCAA, and have 
had ample opportunity to present evidence and argument in support 
of the appeal, there is no indication that the Board's present 
review of the claim will result in any prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2003).  Service 
connection may also be granted for diabetes mellitus if it is 
manifested to a degree of 10 percent within one year following 
separation from service.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).   Service connection requires 
evidence of a current disability with a relationship or connection 
to an injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was chronic 
in service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  
Disorders diagnosed after discharge may still be service connected 
if all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 C.F.R. 
§ 3.303(d).

The Board notes that the medical evidence of record characterizes 
the veteran's medical condition as Type I diabetes.  Consequently, 
the Board will initially address the issue of service connection 
for Type I diabetes.  If a veteran was exposed to a herbicide 
agent during active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 U.S.C.A. 
§ 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 diabetes 
mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  

Upon review of the evidentiary record the Board does not find that 
the veteran had service in Vietnam.  However, this issue aside, 
the medical evidence of record shows that the veteran does not 
have a condition enumerated as a presumptive disability.  The 
medical evidence purports that the veteran has Type I diabetes; 
however, the regulations provide for presumptive service 
connection only for diabetes mellitus, Type II.  

Regulations do not provide for presumptive service connection for 
Type I diabetes based on exposure to herbicides during active 
service. 38 C.F.R. § 3.309(e).  The Secretary of Veterans Affairs 
has determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 
57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999).  
Accordingly, under the law, the veteran is not entitled to a 
presumption that his Type I diabetes, is etiologically related to 
exposure to herbicide agents used in Vietnam.

Moreover, there is no basis for a direct service connection claim.  
The service and the initial post service medical records are 
silent regarding the presence of Type I diabetes.  It was not 
until 1982, more than 10 years after separation from service, 
before the veteran was first treated for diabetes.  Further, there 
is no competent medical evidence to establish a nexus between 
service and the eventual manifestation of Type I diabetes.

In sum, as the veteran does not have a disability for which 
presumptive service connection may be accorded due to his presumed 
exposure to herbicide agents in Vietnam, the preponderance of the 
evidence is against the claim of service connection for Type I 
diabetes, on a direct basis or presumptive basis, including due to 
exposure to herbicide agents in service while serving in Vietnam.

The Board notes that the veteran in a January 2003 statement has 
proffered that he is not an insulin dependent diabetic and should 
be considered as having diabetes mellitus, Type II, not as having 
Type I diabetes.  "I was on medicine for over one (1) year before 
going on insulin."  Accordingly, the Board will address the 
veteran's claim for service connection for diabetes mellitus Type 
II, with associated claimed conditions including cardiac/heart 
attack, kidney condition and eye/vision condition, as a result to 
exposure to herbicides

Applicable criteria provide that a veteran who, during active 
military, naval, or air service, served in Vietnam during the 
Vietnam era, shall be presumed to have been exposed during such 
service to a herbicide agent, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran shall 
be presumed to have been exposed to a herbicide agent shall be the 
last date on which he or she served in Vietnam during the Vietnam 
era.  Service connection may be granted on a presumptive basis for 
diabetes mellitus manifested to a compensable degree anytime after 
service in a veteran who had active military, naval, or air 
service, during the period beginning on January 9, 1962, and 
ending on May 7, 1975, in the Republic of Vietnam.  "Service in 
the Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam."  See 38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e), 3.313 
(2003) and the "Veterans Education and Benefits Expansion Act of 
2001," Pub L. No. 107-103, 115 Stat. 976 (2001).

Disregarding the medical evidence of record and addressing the 
veteran's claim to entitlement to service connection for diabetes 
mellitus Type II, with associated claimed conditions including 
cardiac/heart attack, kidney condition and eye/vision condition, 
as a result to exposure to herbicides.  The Board notes that the 
VA General Counsel has determined that the regulatory definition 
(which permits certain personnel not actually stationed within the 
borders of the Republic of Vietnam to be considered to have served 
in that Republic) requires that an individual actually have been 
present within the boundaries of the Republic.  See VAOPGCPREC 27-
97.  Specifically, the General Counsel has concluded that in order 
to establish qualifying "service in Vietnam" a veteran must 
demonstrate actual duty or visitation in the Republic of Vietnam.  
Service on a deep water naval vessel in waters off the shore of 
the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute service 
in the Republic of Vietnam for purposes of 38 U.S.C.A. § 
101(29)(A) (establishing that the term "Vietnam era" means the 
period beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a veteran who served in the Republic of Vietnam during 
that period).  See VAOPGCPREC27-97.  Similarly, in another 
precedent opinion, the VA General Counsel concluded that the term 
"service in Vietnam" does not include service of a Vietnam era 
veteran whose only contact with Vietnam was flying high-altitude 
missions in Vietnamese airspace.  See VAOPGCPREC 7-93. Again, a 
showing of actual duty or visitation in the Republic of Vietnam is 
required to establish qualifying service in Vietnam.

There is no competent credible evidence of record, which 
establishes that the veteran is entitled to the presumption of 
service connection.  The veteran contends that the USS Tolovan was 
deployed to the waters off the coast of Vietnam, and his service 
personnel records support this contention.  However, the evidence 
of record does not show and the veteran has not alleged that he 
had actual duty in or that he visited the Republic of Vietnam at 
any time during service.  Moreover, the veteran solely proffers in 
his January 2003 statement that he "was very close to Vietnam" not 
that he set foot in the country.  Consequently, service connection 
may not be granted for this disability on an Agent Orange 
presumptive basis.  Furthermore, there is no direct evidence that 
the veteran was exposed to a herbicides.  Therefore, there is 
nothing in the veteran's SMRs that indicate that the claimed 
diabetes mellitus either manifested or was diagnosed during his 
active service.

Accordingly, the preponderance of the evidence is against the 
veteran's alleged diabetes mellitus type II being service 
connected.  The evidence is not in equipoise; therefore, the 
veteran is not entitled to the benefit of the doubt.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board finds that the 
veteran's claimed diabetes mellitus type II was not incurred in, 
or caused or aggravated by, his military service.  Further, the 
Board finds that neither may the veteran's claimed diabetes 
mellitus type II be presumed to have been caused by, or related 
to, his military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2003).

In conclusion, the Board finds that regardless of whether the 
veteran has Type I or Type II diabetes his claim for service 
connection cannot be granted for exposure to herbicides.  
Diabetes, without regard to type, was not shown until many years 
after service.  Type I diabetes is not one of the presumptive 
diseases associated with herbicide exposure.  Notwithstanding, in 
order to be granted service connection for Type II diabetes due to 
herbicide exposure a veteran must have actual duty or visitation 
in the Republic of Vietnam.



ORDER

Service connection for diabetes mellitus, with associated claimed 
conditions including cardiac/heart attack, kidney condition and 
eye/vision condition, claimed as a result to exposure to 
herbicides is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



